            Case 4:20-mj-00281-JJV Document 20 Filed 12/28/20 Page 1 of 3




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF ARKANSAS



                                                    :
UNITED STATES OF AMERICA,                           :
                                                    :
                                                    :
                                                    :       4:20-mj-00281-JJV-2

                                                    :
       v.                                           :
                                                    :
ALINE ESPINOSA-VILLEGAS,                            :
                                                    :
               Defendant.                           :
                                                    :
                                                    :

                            MOTION FOR SUBSTITUTION OF
                           APPOINTED COUNSEL UNDER THE
                               CRIMINAL JUSTICE ACT

       COMES NOW, Matthew Bender attorney for the University of Arkansas Legal Clinic,

and hereby requests that this Court enter an order appointing him and the University of

Arkansas Legal Clinic as counsel for Defendant, Aline Espinosa-Villegas, pursuant to the

Criminal Justice Act, 18 U.S.C. § 3006A(b), in the above titled matter. Espinosa-Villegas is

indigent and unable to pay costs for counsel, filing fees, and litigation costs. On December 17,

2020, the Court appointed Attorney David Parker as CJA counsel.

       Mr. Bender bases his request for substitution of appointed counsel based on his

relationship with Espinosa-Villegas, Mr. Bender and the Clinic’s extensive knowledge of the

case, his and other attorneys in the Legal Clinic’s relationship with Espinosa-Villegas, the

complexities of the case and collateral matters, and the expertise of attorneys in the University


                                                1
          Case 4:20-mj-00281-JJV Document 20 Filed 12/28/20 Page 2 of 3



of Arkansas Legal Clinic in federal criminal proceedings, including Associate Dean and

Director of the Criminal Defense Clinic, Tiffany Murphy, who is a nationally recognized expert

on constitutional issues with extensive prior experience litigating cases in other circuits and

circuit courts of appeal. I, Ms. Murphy, and the other attorneys in the University of Arkansas

Legal Clinic, have a familiarity with the factual and legal issues in this case.

       Mr. Bender and the attorneys in the University of Arkansas Legal Clinic have

established a relationship with Espinosa-Villegas during her detention, and begun extensively

investigating and researching the case. Different counsel would cause unnecessary delay as they

build an attorney-client relationship with Espinosa-Villegas, and potentially lengthen the case

length and detention of Espinosa-Villegas. Mr. Bender and the attorneys of the University of

Arkansas Legal Clinic are well qualified to provide effective assistance of counsel and their

substitution of appointment is in the best interest of the client and judicial economy as described

above. In accordance with 18 U.S.C. § 3006A(a), it is in the interest of justice that Counsel’s

motion to substitute as appointed be granted to allow Mr. Bender and the University of

Arkansas Legal Clinic be counsel for Espinosa-Villegas.

       Therefore, undersigned counsel requests this Court appoint him and the University of

Arkansas Legal Clinic to represent Espinosa-Villegas in the above case.

                                                               Respectfully submitted,



                                                               Matthew Bender
                                                               Arkansas Bar No. 2014105
                                                               University of Arkansas
                                                               Law School Legal Clinic
                                                               1045 W. Maple Street
                                                               Fayetteville, AR 72701
                                                               (479) 575-3056


                                                               Dated: December 28, 2020

                                                  2
          Case 4:20-mj-00281-JJV Document 20 Filed 12/28/20 Page 3 of 3




                                   CERTIFICATE OF SERVICE

       I hereby certify that on December 28, 2020, I electronically filed the foregoing with the

Clerk of the Court for the United States District Court for the Eastern District of Arkansas by

using the CM/ECF system. I certify that all participants in the case are registered CM/ECF users

and that service will be accomplished by the CM/ECF system.



       By: __________________
       Matthew Bender




                                               2
